COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION

Cause number:            01-16-00651-CR
Style:                   Hunter Ryan Hamilton Woods v. The State of Texas
Date motion filed*:      January 2, 2017
Type of motion:          Second Motion for Extension of Time Within Which to File Brief
Party filing motion:     Appellant’s Counsel Patti Sedita
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                  October 14, 2016
       Number of extensions granted:           1         Current Due Date: December 13, 2016
       Date Requested:                     February 13, 2017 (120 days from original deadline)

Ordered that motion is:
       Granted
             If document is to be filed, document due: February 13, 2017.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On December 23, 2016, the Clerk of this Court notified appellant that if an extension
       with or without a brief was not filed within 10 days, this Court would abate for a late-
       brief hearing. See TEX. R. APP. P. 38.8(b)(2). Because appellant’s counsel’s second
       extension was timely filed and states that several work matters and a family issue
       precluded her work on this and other briefs, this extension is granted, but counsel is
       warned that no further extensions will be granted. See id. 10.5(b)(1)(C), 38.6(d).
       Accordingly, if appellant’s brief is not filed by February 13, 2017, the Court will
       abate this appeal for a late-brief hearing. See id. 38.8(b)(2).

Judge’s signature: /s/ Laura Carter Higley
                   X Acting individually                               Acting for the Court
Date: January 5, 2017